DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10,019,632 B2 Aguilar et al.
2:	As for Claim 1, Aguilar et al depicts in Figures 1, 3 and 4 and teaches on Column 7, Lines 15-37 Column 7, Lines 60-67 and Column 8, Lines 1-3 A polyhedron lens architecture disposed in a virtual sphere having a horizontal plane, an upper hemisphere above the horizontal plane, and a lower hemisphere below the horizontal plane (See Figure 4), wherein the polyhedron lens architecture has an upper half part above the horizontal plane and a lower half part below the horizontal plane, the polyhedron lens architecture comprising: multiple bases (Figure 5), which are respectively disposed on the upper half part and the lower half part; and multiple lenses  (505) respectively disposed on surfaces of the bases (503); wherein optical axes of the lenses (505) intersect at a central point of the virtual sphere (See Figure 3), the central point is located at the horizontal plane, and the central point is a structural center of the polyhedron lens architecture.
3:	As for Claim 2, Aguilar et al depicts in Figures 1, 3 and 4 and teaches on Column 7, Lines 15-37 wherein lens surfaces of the lenses are inscribed to the virtual sphere, and the bases are respectively disposed on the upper half part or the lower half part and equally divide the upper hemisphere or the lower hemisphere.
4:	As for Claim 3, Aguilar et al depicts in Figures 3 and 4 and teaches on Column 7, Lines 15-37 herein the optical axes of the lenses are different from one another or each other, and an included angle between one of the optical axes and the horizontal plane is smaller than 90 degrees.
5:	As for Claim 4, Aguilar et al depicts in Figures 4, 5 and 6 and teaches on Column 7, Lines 60-67 and Column 8, Lines 1-3 wherein each of the bases comprises: a first portion, when the base is in the upper hemisphere, the first portion is 19disposed above the horizontal plane and extends up to close to an apex of the upper hemisphere (see Figure 4); when the base is in the lower hemisphere, the first portion is below the horizontal plane and extends up to close to the apex of the lower hemisphere; wherein the first portion extends to close to the apex of the upper hemisphere of the virtual sphere or the apex of the lower hemisphere of the virtual sphere to form an inclined surface; and a second portion (edge of base) being a border of the base; wherein the second portions surround the apex of the upper hemisphere of the virtual sphere or the apex of the lower hemisphere of the virtual sphere, and the lenses (505) are disposed on the inclined surfaces.
6:	As for Claim 5, Aguilar et al depicts in Figures 3 and 4 and teaches on Column 7, Lines 15-37 wherein included angles between the inclined surfaces of the upper half part and the horizontal plane are equal to 45 degrees.
7:	As for Claim 6, Aguilar et al depicts in Figure 6 and teaches on Column 7, Lines 15-36 wherein the polyhedron lens architecture has at least six lenses.
8:	As for Claim 7, Aguilar et al depicts in Figure 4 wherein the second portions (edges of base) surround the apex of the upper hemisphere of the virtual sphere or the apex of the lower hemisphere of the virtual sphere, and edges of the second portions surround to form a triangle-like structure.
9:	As for Claim 8, Aguilar et al depicts in Figure 4 wherein the bases of the upper half part of the polyhedron lens architecture or the bases of the lower half part of the polyhedron lens architecture constitute a pyramidal shape.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10:	Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 10,019,632 B2 Aguilar et al in view of USPN 9,973,695 B1 Meler et al.
11:	As for Claim 9, Aguilar et al depicts in Figures 1, 3 and 4 and teaches on Column 7, Lines 15-37 Column 7, Lines 60-67 and Column 8, Lines 1-3 A lens scanning method suitable for a polyhedron lens architecture, wherein the polyhedron lens architecture is disposed in a virtual sphere having a horizontal plane, 20an upper hemisphere above the horizontal plane, and a lower hemisphere below the horizontal plane (See Figure 3), wherein the polyhedron lens architecture has an upper half part above the horizontal plane and a lower half part below the horizontal plane (see Figure 4) Aguilar et al teaches that the image capture from the different image sensors is synchronized (Column 11, Lines 1-34). However, Aguilar et al is silent and does not teach the readout direction or shutter control method and does not teach, the lens scanning method comprising: a rolling shutter scan step, wherein all lenses located at the upper half part concurrently scan from the horizontal plane to an apex of the upper hemisphere, and all lenses located at the lower half part also concurrently scan from the horizontal plane to an apex of the lower hemisphere.
Meler et al teaches on Column 12, Lines 6-20 and Column 12, Lines 21-36 and Column 13, Lines 35-57 and depicts in Figures 3A, 3B, 6 and 7 the lens scanning method comprising: a rolling shutter scan step, wherein all lenses located at the upper half part concurrently scan from the horizontal plane to an apex of the upper hemisphere, and all lenses located at the lower half part also concurrently scan from the horizontal plane to an apex of the lower hemisphere. Meler et al teaches multiple scanning directions can be used and teaches that it is advantageous to allow for multiple types of readout directions in order to improve the stitching and aligning of the images from the multiple image sensors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to readout the image data from the image sensors of the camera system of Aguilar et al using the readout direction taught by Meler et al in order to improve the stitching and aligning of the images from the multiple image sensors of Aguilar et al.
12:	As for Claim 10, , Aguilar et al depicts in Figures 1, 3 and 4 and teaches on Column 7, Lines 15-37 Column 7, Lines 60-67 and Column 8, Lines 1-3 A lens scanning method suitable for a polyhedron lens architecture, wherein the polyhedron lens architecture is disposed in a virtual sphere having a horizontal plane, 20an upper hemisphere above the horizontal plane, and a lower hemisphere below the horizontal plane (See Figure 3), wherein the polyhedron lens architecture has an upper half part above the horizontal plane and a lower half part below the horizontal plane (see Figure 4) Aguilar et al teaches that the image capture from the different image sensors is synchronized (Column 11, Lines 1-34). However, Aguilar et al is silent and does not teach the readout direction or shutter control method and does not teach, the lens scanning method comprising: a rolling shutter scan step, wherein all lenses located at the upper half part and all lenses located at the lower half part respectively and concurrently perform scanning from an apex of the upper hemisphere and an apex of the lower hemisphere to the horizontal plane.
Meler et al teaches on Column 12, Lines 6-20 and Column 12, Lines 21-36 and Column 13, Lines 35-57 and depicts in Figures 3A, 3B, 6 and 7 a lens scanning method comprising: a rolling shutter scan step, wherein all lenses located at the upper half part and all lenses located at the lower half part respectively and concurrently perform scanning from an apex of the upper hemisphere and an apex of the lower hemisphere to the horizontal plane. Meler et al teaches multiple scanning directions can be used and teaches that it is advantageous to allow for multiple types of readout directions in order to improve the stitching and aligning of the images from the multiple image sensors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to readout the image data from the image sensors of the camera system of Aguilar et al using the readout direction taught by Meler et al in order to improve the stitching and aligning of the images from the multiple image sensors of Aguilar et al.
13:	As for Claim 11, Aguilar et al depicts in Figures 1, 3 and 4 and teaches on Column 7, Lines 15-37 Column 7, Lines 60-67 and Column 8, Lines 1-3 A lens scanning method suitable for a polyhedron lens architecture, wherein the polyhedron lens architecture is disposed in a virtual sphere having a horizontal plane, 20an upper hemisphere above the horizontal plane, and a lower hemisphere below the horizontal plane (See Figure 3), wherein the polyhedron lens architecture has an upper half part above the horizontal plane and a lower half part below the horizontal plane (see Figure 4) Aguilar et al teaches that the image capture from the different image sensors is synchronized (Column 11, Lines 1-34). However, Aguilar et al is silent and does not teach the readout direction or shutter control method and does not teach, the lens scanning method comprising: a rolling shutter scan step, wherein all lenses located at the upper half part 21concurrently perform scanning from an apex of the upper hemisphere to the horizontal plane, and all lenses of the lower half part continue to perform concurrent scanning from the horizontal plane to an apex of the lower hemisphere.
Meler et al teaches on Column 12, Lines 6-20 and Column 12, Lines 21-36 and Column 13, Lines 35-57 and depicts in Figures 3A, 3B, 6 and 7 the lens scanning method comprising: a rolling shutter scan step, wherein all lenses located at the upper half part 21concurrently perform scanning from an apex of the upper hemisphere to the horizontal plane, and all lenses of the lower half part continue to perform concurrent scanning from the horizontal plane to an apex of the lower hemisphere.  Meler et al teaches multiple scanning directions can be used and teaches that it is advantageous to allow for multiple types of readout directions in order to improve the stitching and aligning of the images from the multiple image sensors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to readout the image data from the image sensors of the camera system of Aguilar et al using the readout direction taught by Meler et al in order to improve the stitching and aligning of the images from the multiple image sensors of Aguilar et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 24, 2022